                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

GORDON STOCKENAUER #116242, et
al.,
                                                      Case No. 1:18-cv-1317
                       Plaintiffs,
                                                      Honorable Gordon J. Quist
v.

HEIDI WASHINGTON et al.,

                       Defendants.
____________________________/

                          OPINION DENYING LEAVE
                TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               This is a civil rights action brought by six state prisoners under 42 U.S.C. § 1983.

Plaintiff Stockenauer seeks leave to proceed in forma pauperis. Because Plaintiff Stockenauer has

filed at least three lawsuits that were dismissed as frivolous, malicious or for failure to state a

claim, he is barred from proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will

order Plaintiff Stockenauer to pay $66.67, which is one-sixth of the $400.00 civil action filing fee

applicable to those not permitted to proceed in forma pauperis. This fee must be paid within

twenty-eight (28) days of this opinion and accompanying order. If Plaintiff Stockenauer fails to

pay the fee, the Court will order that Plaintiff Stockenauer’s claims be dismissed without prejudice.

Even if his claims are dismissed, Plaintiff Stockenauer must pay the $66.67 fee in accordance with

In re Alea, 286 F.3d 378, 380-81 (6th Cir. 2002).
                                            Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

               In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under [the section governing proceedings in forma pauperis] if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
       which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due



                                                  2
process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff Stockenauer has been an active litigant in the federal courts in Michigan.

In more than three of Plaintiff Stockenauer’s lawsuits, the Court entered dismissals on the grounds

that the cases were frivolous, malicious, and/or failed to state a claim. See Stockenauer v. Toll,

No. 2:96-cv-74025 (E.D. Mich. Oct. 30, 1996); Stockenauer v. Hurrell, No. 2:94-cv-213 (W.D.

Mich. Nov. 15, 1994); Stockenauer v. Kapture et al., No. 1:92-cv-10372 (E.D. Mich. Jan 6, 1993).

Although two of the dismissals were entered before enactment of the PLRA on April 26, 1996, the

dismissals nevertheless count as strikes. See Wilson, 148 F.3d at 604. Plaintiff has also been

denied permission to proceed without prepayment of the filing fee due to his three-strike status on

four occasions. Stockenauer v. E.C. Brooks Corr. Facility et al., No. 1:18-cv-00796 (W.D. Mich.

July 31, 2018); Stockenauer v. Ball et al., No. 2:14-cv-13865 (E.D. Mich. Feb. 18, 2015);

Stockenauer v. Holden et al., No. 2:02-cv-71267 (E.D. Mich. July 31, 2002); Stockenauer v.

Michigan Dep’t of Corr. et al., No. 2:15-cv-12744 (E.D. Mich. Aug. 17, 2015).

                Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following

general requirements for a claim of imminent danger:

                In order to allege sufficiently imminent danger, we have held that “the threat
        or prison condition must be real and proximate and the danger of serious physical
        injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
        796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
        assertion that he or she faced danger in the past is insufficient to invoke the
        exception.” Id. at 797-98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
        492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
        exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
        of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
        Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
        insufficient for the imminent-danger exception).



                                                   3
                In addition to a temporal requirement, we have explained that the
       allegations must be sufficient to allow a court to draw reasonable inferences that
       the danger exists. To that end, “district courts may deny a prisoner leave to proceed
       pursuant to § 1915(g) when the prisoner’s claims of imminent danger are
       conclusory or ridiculous, or are clearly baseless (i.e. are fantastic or delusional and
       rise to the level of irrational or wholly incredible).” Rittner, 290 F. App’x at 798
       (internal quotation marks and citations omitted); see also Taylor, 508 F. App’x at
       492 (“Allegations that are conclusory, ridiculous, or clearly baseless are also
       insufficient for purposes of the imminent-danger exception.”).

Vandiver v. Prison Health Services, Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim

of imminent danger is subject to the same notice pleading requirement as that which applies to

prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which

the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.

               Plaintiff Stockenauer alleges that he is confined to a wheelchair.            Plaintiff

Stockenauer states that he must use a catheter several times a day and change his pull-ups three to

four times a day, and that both must be done while in bed in his cell. Plaintiff Stockenauer states

that he has had a single person cell for years because of his medical needs and has agreed to

settlements requiring such a housing accommodation, but that Defendants have violated the

agreement. Plaintiff Stockenauer claims that he “has been beaten up, threatened and had his

personal property taken because of his placement of another prisoner in the room with him.”

(ECF No. 8, PageID.57.) However, Plaintiff Stockenauer fails to make specific allegations

regarding when these incidents occurred, who was involved, or whether any action was taken to

protect Plaintiff once they occurred. The Court concludes that Plaintiff’s allegations do not show

that he was in imminent danger at the time the complaint was filed.

               Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the entire



                                                 4
civil action filing fee, which is $66.67. When Plaintiff pays his filing fee, the Court will screen

his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not

pay the filing fee within the 28-day period, his claims will be dismissed without prejudice, but

Plaintiff will continue to be responsible for payment of $66.67, which is his share of the $400.00

filing fee.



Dated: April 22, 2019                                        /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE



SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Building
110 Michigan Street, NW
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                5
